DETAILED ACTION
Status of Claims
Per response filed on 10/06/2021, claims 1-3 are pending, and all pending claims have been amended.
Response to Amendment
Upon further consideration, the 35 USC 112(b) rejection have to been withdrawn.
As for the 35 USC 103 rejection based on Stivoric et al. US 2008/0275309 A1 in view of Simon US 2016/0029946; the rejections have been overcome by the latest claim amendments which required at least two from the recited group of wearable body sensor system.
The drawings submitted on 09/26/2019 are approved.
Allowable Subject Matter
Claims 1-3 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fails to teach or suggest the combination of amended claimed features recited in the independent claims 1, 2 and 3. The recited features in independent claims 1, 2 and 3 are novel and non-obvious over the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 18, 2021